                                                                  Case 8:18-bk-13311-CB             Doc 532 Filed 01/28/20 Entered 01/28/20 09:52:21                          Desc
                                                                                                     Main Document     Page 1 of 3


                                                                  1   William N. Lobel, State Bar No. 93202
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, California 92626
                                                                  3   Telephone: (714) 384-4740
                                                                      Facsimile: (714) 384-4741
                                                                  4   E-mail: wlobel@pszjlaw.com

                                                                  5   Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                      et al., Debtors and Debtors in Possession
                                                                  6

                                                                  7

                                                                  8                             UNITED STATES BANKRUPTCY COURT
                                                                                            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA
                                                                  9

                                                                 10
                                                                      RUBY’S DINER, INC., a California                          Chapter 11
                                                                 11   corporation, et al.,1
                                                                                                                                Case No. 8:18-bk-13311-CB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12              Debtors and Debtors in Possession.

                                                                      Affects:                                                  Jointly Administered With Case Nos.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                                                                8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
                                                                 14       All Debtors                                           13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-
                                                                          RUBY’S DINER, INC., ONLY                              CB; 8:18-bk-13202-CB
                                                                 15

                                                                 16       RUBY’S SOCAL DINERS, LLC, ONLY
                                                                                                                                NOTICE OF (A) HEARING TO CONSIDER
                                                                 17       RUBY’S QUALITY DINERS, LLC, ONLY                      CONFIRMATION OF DEBTORS’ THIRD
                                                                                                                                AMENDED JOINT CHAPTER 11 PLAN, AS
                                                                 18                                                             MODIFIED; (B) DEADLINE FOR CASTING
                                                                          RUBY’S HUNTINGTON BEACH, LTD.,                        VOTES TO ACCEPT OR REJECT PLAN; AND
                                                                 19                                                             (C) RELATED MATTERS
                                                                      ONLY
                                                                 20       RUBY’S LAGUNA HILLS, LTD. ONLY                        Date:             March 25, 2020
                                                                 21                                                             Time:             10:00 a.m.
                                                                          RUBY’S OCEANSIDE, LTD., ONLY                          Courtroom:        5D
                                                                 22                                                             Address:          411 West Fourth Street
                                                                          RUBY’S PALM SPRINGS, LTD., ONLY                                         Santa Ana, CA 92701
                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                      1
                                                                        The chapter 11 cases of Ruby’s Diner, Inc., Ruby’s SoCal Diners, LLC, Ruby’s Quality Diners, LLC, Ruby’s
                                                                 27   Huntington Beach, Ltd., Ruby’s Laguna Hills, Ltd., Ruby’s Oceanside, Ltd. and Ruby Palm Springs, Ltd. (referred to
                                                                      herein as the “RDI Debtors”) are jointly-administered. The chapter 11 case of Ruby’s Franchise Systems, Inc. (“RFS”),
                                                                 28   Case No. 8:18-bk-13324-CB, is not jointly-administered with the RDI Debtors’ chapter 11 cases, but the Plan is jointly
                                                                      proposed by the RDI Debtors and RFS.

                                                                      DOCS_LA:324170.5                                          1
                                                                  Case 8:18-bk-13311-CB              Doc 532 Filed 01/28/20 Entered 01/28/20 09:52:21                            Desc
                                                                                                      Main Document     Page 2 of 3


                                                                  1   TO THE HOLDERS OF CLAIMS AND INTERESTS:

                                                                  2           PLEASE TAKE NOTICE that, on January 27, 2020, Ruby’s Diner, Inc., a California
                                                                      corporation (“RDI”), Ruby’s SoCal Diners, LLC, a Delaware limited liability company (“SoCal
                                                                  3   Diners”), Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”), Ruby’s
                                                                      Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”), Ruby’s
                                                                  4   Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”), Ruby’s Palm Springs, Ltd.,
                                                                      a California limited partnership (“Ruby’s Palm Springs”) and Ruby’s Laguna Hills, Ltd., a
                                                                  5   California limited partnership (“Ruby’s Laguna Hills”) (collectively, without RDI, the “SoCal
                                                                      Debtors” and, with RDI, the “RDI Debtors”), and Ruby’s Franchise Systems, Inc., a California
                                                                  6   corporation (“RFS”), an entity affiliated with the RDI Debtors through common ownership and
                                                                      control, are debtors and debtors in possession in chapter 11 proceedings pending in front of this
                                                                  7   Court (collectively, the RDI Debtors and RFS are referred to as the “Debtors” or the “Plan
                                                                      Proponents”), filed their Third Amended Joint Plan of Reorganization, as Modified (including all
                                                                  8   exhibits thereto and as amended, modified or supplemented from time to time, the “Plan”) and their
                                                                      related Third Amended Disclosure Statement Describing Third Amended Joint Chapter 11 Plan, as
                                                                  9   Modified (the “Disclosure Statement”).2
                                                                 10           PLEASE TAKE FURTHER NOTICE that a hearing to consider Confirmation of the Plan
                                                                      will take place on March 25, 2020, at 10:00 a.m., before the Honorable Catherine E. Bauer, in
                                                                 11   Courtroom 5D of the United States Bankruptcy Court, located at 411 W. Fourth Street, Santa Ana,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      California 92701 (the “Confirmation Hearing”).
                                                                 12
                                                                              If you have received with this Notice one or more ballot forms (each, a “Ballot”), you are
                                        COSTA MESA, CALIFORNIA




                                                                 13   eligible to vote to accept or reject the Plan in connection with each Class in which you have received
                                          ATTORNEYS AT LAW




                                                                      a Ballot.
                                                                 14
                                                                               For your Ballot to be counted, you must complete all required information on the Ballot,
                                                                 15   execute the Ballot and return the completed Ballot to the address indicated on the Ballot so that
                                                                      it is received by 4:00 p.m. (Prevailing Pacific Time) on February 26, 2020 (the “Balloting
                                                                 16   Deadline”). Any failure to follow the voting instructions included with the Ballot or to return a
                                                                      properly completed Ballot so that it is received by the Balloting Deadline may disqualify your Ballot
                                                                 17   and your vote.
                                                                 18           If an objection is pending with respect to your Claim as of the Balloting Deadline, your vote
                                                                      will not be counted unless the Court temporarily allows your Claim for purposes of voting to accept
                                                                 19   or reject the Plan, and you are required to file a motion for such relief in accordance with the
                                                                      provisions of Rule 3018 of the Federal Rules of Bankruptcy Procedure (a “Rule 3018 Motion”),
                                                                 20   which Rule 3018 Motion may be heard on or prior to the Confirmation Hearing. Notwithstanding
                                                                      the foregoing, if the Debtors file an objection to a Claim and request that such Claim be allowed in a
                                                                 21   specific amount, your Ballot shall be counted in such specified amount.
                                                                 22            PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has established
                                                                      February 26, 2020, at 4:00 p.m. (Prevailing Pacific Time) as the last date and time for filing and
                                                                 23   serving objections to the Confirmation of the Plan (the “Plan Objection Deadline”). All objections
                                                                      must state with particularity the legal and factual grounds for such objection; (i) be in writing;
                                                                 24   (ii) state the name and address of the objecting party and the nature of the Claim or Interest of such
                                                                      party; (iii) state with particularity the basis and nature of any objection and the evidence in support
                                                                 25   thereof; (iv) be filed with the Court and served so as to be received by the Plan Objection Deadline;
                                                                      and (v) served on the following parties: (1) Office of The United States Trustee, 411 West Fourth
                                                                 26   Street, Suite 7160, Santa Ana, California 92701; (2) the Debtors and counsel for the Debtors at
                                                                      following addresses: (a) Douglas Cavanaugh and Ralph Kosmides, Ruby’s Diner, Inc., et al. and
                                                                 27
                                                                      2
                                                                 28     Capitalized terms utilized in this Notice that are not otherwise defined shall have the meanings ascribed to such terms
                                                                      in the Plan.


                                                                      DOCS_LA:324170.5                                            2
                                                                  Case 8:18-bk-13311-CB        Doc 532 Filed 01/28/20 Entered 01/28/20 09:52:21                  Desc
                                                                                                Main Document     Page 3 of 3


                                                                  1   Ruby’s Franchising Systems, Inc., 4100 MacArthur Blvd., Suite 310, Newport Beach, California
                                                                      92660, (b) William N. Lobel, Esq., Pachulski Stang Ziehl & Jones LLP, 650 Town Center Drive,
                                                                  2   15th Floor, Costa Mesa, California 92626, and (c) Eric J. Fromme, Esq., Theodora Oringher PC, 535
                                                                      Anton Blvd., 9th Floor, Costa Mesa, California 92626; (3) counsel for the Plan Sponsor, Alan J.
                                                                  3   Friedman, Esq., Shulman Bastian LLP, 100 Spectrum Center Drive, Suite 600, Irvine, California
                                                                      92618; and (4) counsel to the Committee, Garrick Hollander, Esq., Winthrop Golubow Hollander,
                                                                  4   LLP, 1301 Dove Street, Suite 500, Newport Beach, California 92660.

                                                                  5          Objections not timely filed and served by the Plan Objection Deadline in accordance
                                                                      with the provisions of this Notice will not be heard and will be overruled.
                                                                  6
                                                                             PLEASE TAKE FURTHER NOTICE that any party in interest wishing to obtain copies of
                                                                  7   the Disclosure Statement or the Plan may do so by (i) calling Donlin Recano & Company, the Notice
                                                                      and Claims Agent, at (800) 780-7386, or (ii) by accessing the documents on the Notice and Claims
                                                                  8   Agent’s website established for these cases at https://www.donlinrecano.com/Clients/rh/Index.

                                                                  9           PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be continued
                                                                      from time to time without further notice except for (i) an announcement made at the Confirmation
                                                                 10   Hearing or any adjourned Confirmation Hearing or (ii) a written notice filed with the Bankruptcy
                                                                      Court and served on all parties who have filed objections to Confirmation of the Plan, the United
                                                                 11   States Trustee, and all parties who have requested notice in these Chapter 11 Cases pursuant to
                                                                      Bankruptcy Rule 2002.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                       Dated: January 27, 2020                    PACHULSKI STANG ZIEHL & JONES LLP
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14
                                                                                                                  By:              William N. Lobel
                                                                 15                                                                William N. Lobel
                                                                                                                            Attorneys for Ruby’s Diner, Inc., et al., Debtors
                                                                 16                                                         and Debtors in Possession

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      DOCS_LA:324170.5                                  3
